Citation Nr: 1601343	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for status post of acromioclavicular separation with degenerative joint disease of the left shoulder prior to February 16, 2011.  

2.  Entitlement to an evaluation in excess of 50 percent for status post left shoulder replacement with residuals of acromioclavicular separation with degenerative joint disease of the left shoulder on or after April 1, 2012.  

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a fracture of C7 with sprain and degenerative disc disease of the cervical spine prior to June 10, 2011.  

4.  Entitlement to an evaluation in excess of 30 percent for residuals of fracture of C7 with sprain and degenerative disc disease of the cervical spine on or after June 10, 2011.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO continued the 20 percent evaluations for the cervical spine disability and the left shoulder disability.  

During the pendency of the appeal, in an April 2011 rating decision, the RO granted a temporary 100 percent evaluation effective from February 16, 2011, to April 1, 2012 for the left shoulder disability on the basis of convalescence necessitated by left shoulder surgery, and assigned a 20 percent rating as of April 1, 2012.  In a December 2011 rating decision, the RO increased the evaluation for the cervical spine disability from 20 percent to 30 percent effective from June 10, 2011, and granted service connection for right upper extremity radiculopathy that was assigned a 20 percent evaluation effective from June 10, 2011.  In a May 2012 rating decision, the RO increased the evaluation for a left shoulder disability from 20 percent to 50 percent effective from April 1, 2012.  

Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Here, although the Veteran stated that he believed that his disabilities should be evaluated as 30 percent disabling, he did not state that he was satisfied with the increased ratings assigned in connection with his claims.  Thus, the issues remain on appeal and have been recharacterized as reflected above.

As to the radiculopathy, the Board finds that the issue constitutes a full grant of benefits and is therefore not on appeal.  The record contains no indication that the appellant has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status. Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The Veteran did request a hearing before the Board in his May 2011 substantive appeal.  He was scheduled for a hearing in November 2012; however, he did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d),(e).

This appeal was processed using a paper claims file, Virtual VA, and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records that were not reviewed by the RO prior to the issuance of the May 2012 supplemental statement of the case.  Moreover, the Veteran submitted a statement in October 2013 that was also not reviewed by the RO prior to the issuance of the May 2012 supplemental statement of the case.  However, the Board finds that there is no prejudice to the Veteran, as the Board is remanding the claims, and the agency of original jurisdiction (AOJ) will have an opportunity to consider the evidence submitted since the supplemental statement of the case.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination in June 2011 in connection with his claim for an increased evaluation for the cervical spine disability and in April 2012 in connection with his claim for his left shoulder disability.  However, there is an indication that the disabilities may have increased in severity since that time.  In this regard, in an October 2013 statement, the Veteran reported that the disabilities have continually gotten worse through the years, but have deteriorated more rapidly in the past few years.  VA treatment records also show that he rated his pain as an eight on a scale of one to 10 in October 2013 and as a nine on a scale of one to 10 in January 2014.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional examinations should be provided to ascertain the current severity and manifestations of the Veteran's service-connected cervical spine and left shoulder disabilities.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder and cervical spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a fracture of C7 with sprain and degenerative disc disease of the cervical spine.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the cervical spine in degrees and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected status post left shoulder replacement with residuals of acromioclavicular separation with degenerative joint disease of the left shoulder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should identify the Veteran's dominant hand, provide the range of motion of the arm in degrees, and state whether there is any form of ankylosis.  

He or she should also indicate whether there is any impairment of the humerus, to include loss of head of the humerus (flail shoulder), nonunion of humerus (false flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint (with frequent or infrequent episodes and guarding of all arm movement or at the shoulder level only), and/or malunion of the humerus with moderate or marked deformity.  

The examiner should further address whether there is any impairment of the clavicle or scapula, to include dislocation of the scapula, nonunion of the scapula with or without loose motion, and/or malunion of the scapula.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

